DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 10/07/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1 and 3-8 have been considered and examined.  Claim(s) 2 has/have been canceled.  Claims 9-17 have been withdrawn from further consideration.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “second portion which extends in a plane direction of the circuit board”.  It is unclear what a plane direction of the circuit board means as there may be many plane directions of a circuit board.  Is the plane direction one found at the edge surface of the circuit board or at the top or bottom surface of the circuit board.  What is a plane direction?  A direction is one dimensional and plane is two dimensional.  Clarification is required
.For the purpose of the examination, the recitation “second portion which extends in a plane direction of the circuit board” will be interpreted as best understood.
The remaining claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto1 et al. (US Pub. 2004/0065894:”Hashimoto1”).
As to claim 1, Hashimoto1 discloses a light-emitting module (Figs. 10 and 11) comprising: a semiconductor light-emitting element (1  LED chip of gallium nitride); a circuit board (12+70 printed circuit board of glass epoxy) on which a lighting control circuit (5 surface mount circuit components; transistor and resistor; transistor is a light switch control circuit.) configured to perform control to turn on and off (a transistor is used as an on/off switch for the LED chip.) the semiconductor light-emitting element (1) is provided; and an element metal plate (11 metal plate of aluminum or copper) on which the semiconductor light-emitting element (1 LED chip gallium nitride) is mounted, wherein the circuit board (12+70 is a printed circuit board of glass epoxy;) is a resin (epoxy is a resin.) substrate (12 or 12+70) in which a wiring portion (12a wiring portion+71 wiring portion+73; choose wiring portions on the right side in Fig. 11) connecting (See Fig. 11) the semiconductor light-emitting element (1) and the lighting control circuit (5) is provided; wherein the circuit board (Fig. 11; 12+70) is a multilayer substrate (12+70), and the wiring portion (12a+73+71 0111) is provided inside (see Fig. 11) the multilayer substrate (12+70+73); and wherein the wiring portion includes a first portion which extends in a thickness direction of the circuit board (see drawing below) and a second portion which extends in a plane direction of the circuit board (see drawing below), and both the first portion and the second portions are provided inside the circuit board (Both are inside; see drawing from Fig. 11 below) (
    PNG
    media_image1.png
    396
    786
    media_image1.png
    Greyscale
).


As to claim 3, Hashimoto1 discloses wherein: the circuit board (12+70) is mounted on the element metal plate (11; Fig. 10 and 11; claim 1; 0014; 0048); and the wiring portion (12a+71+73) is provided between (Figs. 10 and 11) the lighting control circuit (5) and the element metal plate (11).

As to claim 4, Hashimoto1 discloses wherein the semiconductor light-emitting element (1) is disposed in an opening provided in the circuit board (13 insertion hole).

As to claim 5, Hashimoto1 discloses wherein the semiconductor light-emitting element (1) is connected to (Fig. 11) the wiring portion (12a+71+73) via a metal wire (W gold bonding wire; 0053).

As to claim 6, Hashimoto1 discloses further comprising a circuit metal plate (See Fig. 12; let 12a on the left side be the circuit metal plate; consider 12a on the right to be part of the wiring portion of claim 1 in Fig. 10; 0052 copper foil) that is different from the element metal plate (11 aluminum plate), wherein: the circuit board (12+70) is mounted in such a manner as to extend on the element metal plate (11) and the circuit metal plate (12a left side in Fig. 12); and the element metal plate (11) and the circuit metal plate (12a left side in Fig. 12) are thermally separated (12 is insulative. Glass epoxy; 0075) from each other (12 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto1.
Regarding claim 8, Hashimoto1 discloses the invention as disclosed above except for wherein the element metal plate has a thickness of 1 mm to 2 mm.
Hashimoto1 teaches wherein the element metal plate has a thickness of 0.6 mm (0101 ; Fig. 12).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein the element metal plate has a thickness of 1 mm to 2 mm”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the thickness of the element metal plate of Hashimoto1 with the limitation “wherein the element metal plate has a thickness of 1 mm to 2 mm” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or such changes in size can help raise or lower the device and to strengthen the device and/or for greater or lesser cooling.

Allowable Subject Matter
Claim 7 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
	
Claim 7 is allowable because limitations the light-emitting module, wherein: the element metal plate is a single plate member; a cutout portion in which the circuit metal plate is inserted is provided in an outer peripheral portion of the element metal plate; and the element metal plate and the circuit metal plate inserted in the cutout portion form a rectangular shape as a whole are not disclosed. 
The remaining claims are allowable due to their dependency.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. The applicant asserts that Hashimoto ‘5894 does not disclose “the wiring portion includes a first portion which extends in a thickness direction of the circuit board”.  The Examiner notes that Hashimoto does disclose this limitation (See drawing above).  The applicant asserts that Hashimoto does not disclose “a second portion which extends in a plane direction of the circuit board”. The Examiner notes that Hashimoto does disclose this limitation (See drawing above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto et al. (JP2003152225A:”Hashimoto2”) discloses a Light Emitting Device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G. Z./Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875